Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

THIS CORRECTED NOTICE OF ALLOWANCE IS BEING SENT TO CORRECT THE DEPENDENCY OF CLAIM 7.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Craig Cox on 3/29/2022.

The application has been amended as follows: 

Claim 1:
In line 11, add “first” between “a” and “collection” so that the beginning of line 11 reads “a first collection line”.  Then, also in line 11, delete “and designed to remove the liquefied product from the reaction vessel”.
Between lines 12 and 13, on a new line, add:
“a second collection line attached to the reaction vessel, wherein the first collection line and the second collection line are designed to remove components of differing densities of the liquified product from the reaction vessel;”

Claim 7: Change dependency from claim 17 to claim 1.

Claims 11 and 15-18: Cancelled.


The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the claimed reaction vessel which comprises a molten metal bath with an inlet below the surface of the molten metal, along with 2 outlets/collection lines located in the vessel such they they remove liquified products of different densities, and having a separator to remove particulates from a reaction gas in the upper portion of the vessel.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
US 5,645,615 – Discloses gasifying coal in a molten bath with an inlet that supplies the coal below the surface of the molten bath (col. 5 lines 45-65)
US 5,765,489 – Directed to an apparatus comprising a metal melt (17) with multiple outlets on the bottom of the vessel (outlets 12 and 50) which remove different metals due to their densities (col. 4 lines 6-24).
US 4,345,990 – Discloses a molten metal bath to gasify a carbonaceous material (see abstract).
US 7,875,090 – Discloses treating a carbonaceous material in a molten metal bath.
US 6,685,754 – Discloses a process of treating a carbonaceous material in a molten metal bath (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725